REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
2.	Claims 1-14 are allowed.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1, 6, and 10 are allowable for disclosing, inter alia, a stabilizer to support and hold the urinary external catheter as per contour of female genitalia; said stabilizer comprises of a forked end, an oval end and an arm connecting the forked and the oval end, said oval end having a convex surface facing away from the body and a concave surface facing towards body of female, and a belly sticker.
Female urinary collection devices like Goldenberg (EP 0610638 A1) teaches a female external catheter system (see Abstract) comprising: a urinary external catheter (13) to allow urine to pass down without any obstruction; and a urine collection device (urine storage container (23)) to collect urine and store fluid for cleaning urinary area of a female subject (see Col. 1 lines 28-48); characterized in that, said urinary external catheter (13) is wearable (see Fig. 3) and comprises of a holding apparatus (collector unit (11)), a spraying apparatus (liquid spraying nozzle (35)), a plurality of inlets (inlets connected to collector unit (11), snag it), an air vent (45, see Figure 2), an outlet (34), an air discharge tube (duct (26)) and a plurality of straps (47, 48. and 19); said urine collection device (23) is a multi-chambered device (urine collection 
Terauchi (US 4281655 A) teaches a female external catheter system (see Abstract) similar to Goldenberg and also teaches a stabilizer (7) that supports the urine collection device as well as the urinary catheter. However, Terauchi fails to describe the stabilizer having an arm structure as well as a belly sticker as described in applicant’s disclosure. 
Goldenberg and Terauchi in combination would not meet all of the limitations for claim 1, 3, and 6. There would be no reason to combine these two references as well. The device of Goldenberg already teaches an underwear type garment which houses most of the urinary collection components. It would be unreasonable to replace/add an additional stabilizing feature for the urinal catheter when the catheter is already stabilized based on the Claims 2-5, 7-9, and 11-14 would be allowable for depending from the allowed claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/E.R./ (10/20/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        20 October 2021